Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to approval of the Court, as follows:
1. That the merchandise covered by the appeals for reappraisement enumerated in Schedule A, hereto attached and made a part hereof, consists of footwear composed in chief value of synthetic rubber, and that said merchandise was imported from Japan.
2. That the correct statutory basis of value is export value as defined in Sec. 402a(d), Tariff Act of 1930.
*4313. That said export value is as follows:

Reap. No. Entry No. Export vafoie

R60/21646 443 Ex-Factory invoice unit value; plus export casing and packing, shippings dock and storage, lighterage, truckage and inland freight, insurance premium to on board, as invoiced.
R61/11135 2396 Ex-Factory invoice unit values; plus inland freight, hauling and lighterage, and petties, as invoiced; packed.
R61/11136 2288 Ex-Factory invoice unit values; plus inland freight to port, hauling and lighterage, and petties; packed.
R60/21647 857 Ex-Factory invoice unit value; plus export case and packing charges, shippings dock and storage, lighterage, truckage and inland freight, and insurance premium to on board, as invoiced.
R61/10374 2677 Ex-Factory invoice unit value; plus inland freight to port, hauling and lighterage, storage and petties, as invoiced; packed.
R61/10373 2678 Ex-Factory invoice unit value; plus inland freight to port, hauling and lighterage, petties, as invoiced; packed.
4. That there was no higher foreign value for such or similar merchandise. IT IS FURTHER STIPULATED AND AGREED that this Appeal for Re-appraisement may be submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the footwear in question is statutory .export value, and hold that such value therefor is as set forth in the stipulation of submission embodied herein. Judgment will be rendered accordingly.